  Case 19-22715-CMB            Doc 566    Filed 01/12/21 Entered 01/12/21 16:52:27           Desc Main
                                         Document     Page 1 of 7



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                   Bankruptcy Case No. 19-22715-CMB
 5171 CAMPBELLS LAND CO., INC.,
                                                   Chapter 11
                         Debtor.

 ROBERT S. BERNSTEIN, ESQ., Plan
 Administrator,

                         Movant,

           v.

 No Respondents.

       MOTION FOR ENTRY OF AN ORDER (I) APPROVING SALE OF THE DEBTOR’S
      REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES
                      AND (II) GRANTING RELATED RELIEF

          Robert S. Bernstein, Esquire, Plan Administrator in the above-captioned Chapter 11 case (the “Plan

Administrator”) by and through his undersigned counsel, Bernstein-Burkley, P.C., files this Motion for

Entry of an Order (I) Approving Sale of the Debtor’s Real Property Free and Clear of Liens, Claims and

Encumbrances and (II) Granting Related Relief (the “Motion”), and respectfully represents as follows:

                                      JURISDICTION AND VENUE

    1. The United States Bankruptcy Court for the Western District of Pennsylvania (this “Court”) has

jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper pursuant to 28

U.S.C. §§ 1408 and 1409.

    2. This matter is a “core” proceeding in accord with 28 U.S.C. § 157(b)(2).

    3. Sections 105 and 363 of title 11, United States Code, 11 U.S.C. §§ 101 et seq. (as amended,

“Bankruptcy Code”) and Rules 6004, and 9014 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) serve as the statutory bases for the relief requested in this Motion.
  Case 19-22715-CMB           Doc 566    Filed 01/12/21 Entered 01/12/21 16:52:27           Desc Main
                                        Document     Page 2 of 7



                                              BACKGROUND

   4. On July 8, 2019, 5171 Campbells Land Co., Inc. (the “Debtor”) filed its voluntary petition for relief

under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as amended, the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Western District of Pennsylvania (the

“Court”) at case no. 19-22715-CMB (the “Case”).

   5. On November 12, 2019, the Debtor filed its Chapter 11 Plan of Liquidation Dated November 12,

2019 (the “Plan”) [Doc 308] and accompanying disclosure statement (the “Disclosure Statement”) [Doc

309].

   6. On March 18, 2020, the Court entered the Default Order Confirming Debtor’s Chapter 11 Plan of

Liquidation Dated November 12, 2020 (the “Confirmation Order”) [Doc 435] and the Post-Confirmation

Order and Notice (the “Post-Confirmation Order”) [Doc 436].

   7. Pursuant to paragraph 8 of the Confirmation Order, Robert S. Bernstein, Esq. was appointed as the

Plan Administrator.

   8. The Debtor owns a parcel of vacant property located at 5171 Campbells Run Road, Pittsburgh, PA

15205 located in Robinson Township, Allegheny County, containing approximately 1.0583 acres of land at

Block and Lot 0334-G-00015 (the “Property”).

   9. As set forth in the Confirmation Order and pursuant to the Plan, the Plan Administrator has authority

to file a motion for approval of the sale of the Property.

   10. The Plan Administrator is proposing to sell the Property (the “Sale”). The Property is encumbered

by a security interest held by First National Bank of Pennsylvania (“the “Bank”) and the Bank has consented

to the Sale. The property is also subject to a disputed lien in favor of L-Four L.P. (“L-Four”). L-Four has

consented to the Sale.
  Case 19-22715-CMB           Doc 566    Filed 01/12/21 Entered 01/12/21 16:52:27             Desc Main
                                        Document     Page 3 of 7



   11. The Plan Administrator has previously engaged Hanna Langholz Wilson Ellis (“Broker”) as a broker

to assist Plan Administrator in the Sale of the Property and has obtained a stalking horse bid (the “Stalking

Horse Bid”) for the sale of the Property.

   12. Contemporaneously with the filing of this Motion, the Plan Administrator is filing Motion for an

Order (i) Approving Bid Procedures for Sale of the Debtor’s Real Property; (ii) Authorizing and Scheduling

an Auction; (iii) Scheduling a Hearing for the Approval of the Sale of Real Property Free and Clear of

Liens; (iv) Approving Certain Deadlines and the Form, Manner, and Sufficiently of Notices; and (v)

Granting Related Relief (the “Bid Procedures Motion”), which, if approved by this Court, will govern the

sale process as set forth herein.

                                            RELIEF REQUESTED

   13. By this Motion, the Plan Administrator seeks approval of the Sale of the Property at the highest

price offered by potential buyers at an Auction (hereinafter defined).

   14. Pursuant to the Sale terms, the Buyer is to pay upon the closing of the Property. The Sale of the

Property is “as is, where is” without any representations or warranties from the Debtor or the Plan

Administrator as to the quality or fitness of such real property for either its intended use or any other

purpose.

   15. The sale proceeds are to be held in escrow by the Plan Administrator to be held in trust until the

Court Order confirming the Sale becomes a final order. Once the Order has become a final order and the

Closing has occurred, the Bank will immediately be paid the total amount of its claim secured by the

Property.
  Case 19-22715-CMB           Doc 566     Filed 01/12/21 Entered 01/12/21 16:52:27              Desc Main
                                         Document     Page 4 of 7



                                           BASIS FOR RELIEF

              A. The Sale of the Debtor’s Real Property is warranted under Section 363(b) of the
                 Bankruptcy Code

   16. Section 363(b) of the Bankruptcy Code provides, in relevant part, that a trustee, after a notice and a

hearing, may use, sell, or lease property of the estate other than in the ordinary course of business. A court

can authorize a debtor to use property of the estate pursuant to §363(b) when such use is an exercise of the

debtor’s sound business judgment and when the use of the property is proposed in good-faith for value. See

In re Delaware & Hudson RR. Co., 124 B.R. 169, 176 (D. Del 1991) (explaining that the Third Circuit has

adopted the “sound business purpose test to evaluate motions brought pursuant to §363(b)); See also In re

Abbots Dairies of Pennsylvania, 788 F. 2d 143 (3d Cir. 1986).

   17. In addition, §105(a) of the Bankruptcy Code further authorizes “[t]he court to issue any orders,

process, or judgment that is necessary or appropriate to carry out the provisions of the [the Bankruptcy Code].”

   18. In this case, the Plan Administrator submits that it has employed reasonable and sound business

judgment to justify approval the Sale, as set forth herein.

   19. In determining whether a sale satisfies the business judgment standard, courts in the Third Circuit

require: (a) that there be sound business judgment reasons for the sale; (b) accurate and reasonable notice

of the sale; (c) that the sale yield a fair and reasonable price; and (d) that the parties have acted in good-

faith. In re Titusville Country Club, 128 B.R. 396, 399 (Bankr. W.D. Pa 1991). This Court may additionally

grant the relief requested herein under § 105(a) of the Bankruptcy Code under equitable common law

doctrines, providing, in relevant part, that “[t]he court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

   20. Sound business reasons exist to justify a sale of the Property. The proceeds to be generated by the

Sale of the Property will provide satisfaction of the secured claim of the Bank. Additionally, any additional
  Case 19-22715-CMB           Doc 566    Filed 01/12/21 Entered 01/12/21 16:52:27               Desc Main
                                        Document     Page 5 of 7



proceeds from the Sale will contribute to the funds generated to pay ongoing administrative expense and

creditors through the Plan.

               B. The Sale of the Assets Free and Clear of All Liens and Encumbrances is
                  Appropriate Pursuant to Section 363(f) of the Bankruptcy

   21. In accordance with § 363(f) of the Bankruptcy Code, a debtor may sell property under § 363(c)

“free and clear of any interest in such property of an entity other than the estate” provided that at least one

of the following conditions is satisfied:

           1) Applicable nonbankruptcy law permits sale of such property fee and clear of such interests;

           2) Such entity consents;

           3) Such interest is a lien and the price at which such property is to be sold is greater than the
              aggregate value of all liens on such property;

           4) Such interest is a bona fide dispute; or

           5) Such entity could be compelled, in a legal or equitable proceeding, to accept a money
              satisfaction of such interests.

See In re General Bearing Corp., 136 B.R. 361, 366 (Bankr. S.D.N.Y. 1992); In re Collins, 180 B.R. 447,

449-50 (Bankr. E.D.Va. 1995) (“Section 363(f) is phrased in the disjunctive, such that only one of the

enumerated conditions must be met in order for the Court to approve the proposed sale.”); In re P.K.R.

Convalescent Centers, Inc., 189 B.R. 90, 93-94 (Bankr. E.D. Va. 1995) (“[Section] 363 covers more

situations than just sales involving liens…Section 363(f) addresses sales free and clear of any interest…”).

Furthermore, pursuant to § 105, the Court may authorize the sale of a debtor’s assets free and clear of any

claims. Volvo White Truck Corp. v. Chambersburg Beverage, Inc. (In re White Motor Credit Corp.), 75

B.R. 944, 948 (Bankr. N.D. Ohio 1987).

   22. The Plan Administrator submits that the Debtor owns the Property, subject only to the lien of

Bank and disputed lien of L-Four and L-Four and Bank have consented to the Sale.
  Case 19-22715-CMB          Doc 566     Filed 01/12/21 Entered 01/12/21 16:52:27               Desc Main
                                        Document     Page 6 of 7



   23. As such, one or more subsections of § 363(f) applies to the holders of claims against or interests in

the Inventory and the transaction should be approved free and clear of claims and interests under § 363(f)

of the Bankruptcy Code.

   24. Based upon the foregoing, the Plan Administrator requests that the Court authorize him to sell the

Property free and clear of liens, claims, charges or encumbrances, with any enforceable liens, claims or

encumbrances to attach to the proceeds of the Sale of the Property, subject to the Plan Administrator’s rights

and defenses with respect thereto, if any.

               C. The Bidding Procedures Ensure a Good Faith Process and the Ultimate Purchaser
                  of the Property is Entitled to the Protections of Section 363(m) of the Bankruptcy
                  Code

   25. Section 363(m) of the Bankruptcy Code provides for the protection to a good faith purchaser of the

Property pursuant to section 363(m):

               The reversal or modification on appeal of an authorization under subsection (b) or
               (c) of this section of a sale or lease of property does not affect the validity of a sale
               or lease under such authorization to an entity that purchased or leased such property
               in good faith, whether or not such entity knew of the pendency of the appeal, unless
               such authorization and such sale or lease were stayed pending appeal.

11 U.S.C. § 363(m).

   26. While the Bankruptcy Code does not define “good faith,” the Third Circuit has held that:

       [t]he requirement that a Buyer act in good faith . . . speaks to the integrity of his conduct in
       the course of the sale proceedings. Typically, the misconduct that would destroy a Buyer’s
       good faith status at a judicial sale involves fraud, collusion between the Buyer and other
       bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders.

In re Abbotts Dairies of Pa. Inc., 788 F.2d 143, 147 (3d Cir. 1986).

   27. Consistent with the bidding procedures and as set forth in the Bid Procedures Motion (the “Bidding

Procedures”), the Plan Administrator seeks a finding with respect to the “good faith” of any proposed buyer

in furtherance of Section 363(m) of the Bankruptcy Code, which provides an enforceable safe harbor

provision for purchasers of property when the purchase is found to be in “good faith.”
  Case 19-22715-CMB           Doc 566    Filed 01/12/21 Entered 01/12/21 16:52:27              Desc Main
                                        Document     Page 7 of 7



   28. The Bidding Procedures provide for an open and fair auction of the Real Property which will further

ensure the arms’ length and good faith nature of this Sale by encouraging competitive bidding by qualified

bidders. As such, the Plan Administrator requests that the ultimate purchaser of the Real Property be

entitled to the protection of section 363(m) of the Bankruptcy Code.

   29. The Plan Administrator believes that the proposed sale process is fair and reasonable, and

acceptance and approval of the same is in the best interests of the Debtor’s estate and its creditors.

   30. Accordingly, the Plan Administrator requests that the Court find that the successful bidder has

purchased the Real Property in good faith within the meaning of section 363(m) of the Bankruptcy Code,

and are entitled to the protections of sections 363(m) of the Bankruptcy Code.

       WHEREFORE, the Plan Administrator respectfully requests that this Court enter an Order

authorizing and approving the Motion Entry of an Order (I) Approving Sale of the Debtor’s Real Property

Free and Clear of Liens, Claims and Encumbrances and (II) Granting Related Relief.



                                                      Respectfully submitted,

                                                      BERNSTEIN-BURKLEY, P.C.

Dated: January 12, 2021                               By:/s/ Sarah E. Wenrich
                                                      Sarah E. Wenrich, Esq.
                                                      PA I.D. No. 325834
                                                      707 Grant Street, Suite 2200
                                                      Pittsburgh, PA 15219
                                                      Telephone: (412) 456-8100
                                                      Facsimile: (412) 456-8135
                                                      swenrich@bernsteinlaw.com

                                                      Counsel to the Plan Administrator, Robert S.
                                                      Bernstein, Esq.
